Citation Nr: 0939983	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-31 975A	)	DATE
	)
	MERGED APPEAL	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a right knee disorder.

2.  Entitlement to service connection for a skin disorder, 
initially claimed as chloracne, including due to exposure to 
an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  An 
August 2003 decision determined that new and material 
evidence had not been submitted to reopen the Veteran's 
previously denied claim for service connection for a right 
knee disorder, including degenerative joint disease.  And a 
November 2004 decision denied his claim for service 
connection for chloracne.

To support his claims, the Veteran testified at a 
videoconference hearing in June 2007 before the undersigned 
Veterans Law Judge of the Board.

In August 2007, the Board remanded the Veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development.

FINDINGS OF FACT

1.  In July 1985 the Board denied the Veteran's claim for 
service connection for a right knee disorder, and more 
recently in September 1997 the Board also denied his petition 
to reopen this claim.  He did not appeal that more recent 
decision.

2.  The additional evidence submitted or otherwise obtained 
since that more recent September 1997 Board decision is 
cumulative or redundant of evidence already of record, does 
not relate to an unestablished fact necessary to substantiate 
this claim, and does not raise a reasonable possibility of 
substantiating this claim.

3.  The competent medical evidence of record indicates the 
Veteran's skin disorders, variously diagnosed as atopic 
dermatitis with lichen simplex chronicus, folliculitis with 
post-inflammatory hyperpigmentation, and onychomycosis and 
tinea pedis, are related to his military service - 
particularly to symptoms he experienced during service.


CONCLUSIONS OF LAW

1.  The Board's September 1997 decision denying the Veteran's 
petition to reopen his claim for service connection for a 
right knee disorder is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2009).

2.  New and material evidence has not been received since 
that September 1997 Board decision to reopen this claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran has various skin disorders - atopic 
dermatitis with lichen simplex chronicus (of both elbows and 
ankles, not just the left ankle) folliculitis with post-
inflammatory hyperpigmentation, and onychomycosis and tinea 
pedis, which were incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

With respect to the Veteran's petition to reopen his claim 
for service connection for a right knee disorder, review of 
the claims file reveals compliance with the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by 
way of letters dated in May, July, and August 2003 and 
January and August 2007, the RO and AMC advised him of the 
evidence needed to substantiate this claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a 
claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate this claim.  See 73 FR 
23353 (Apr. 30, 2008).  The RO also issued those May and July 
2003 VCAA notices before initially adjudicating the Veteran's 
claim in August 2003, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

Furthermore, the additional letter more recently sent in 
August 2007, on remand, also provided notice in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), wherein the 
Court held that VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information needed to establish 
entitlement to the underlying benefit being sought - which, 
here, is service connection.  To satisfy this requirement, VA 
adjudicators are required to look at the bases of the denial 
in the prior final decision and provide the claimant with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006) (wherein VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial).  

It equally deserves mentioning that the January and August 
2007 letters also apprised the Veteran of the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The RO and AMC did not issue those Kent and Dingess VCAA 
notices prior to initially adjudicating the Veteran's claim, 
which, as mentioned, is the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But since providing those additional VCAA 
notices in 2007, the AMC has gone back and readjudicated the 
claim in a supplemental statement of the case (SSOC) issued 
in July 2009, including considering any additional evidence 
received in response to those additional notices.  This is 
important to point out because if, as here, there was no 
notice prior to initially adjudicating the claim or, if there 
was, the notice provided was inadequate or incomplete, this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  
The Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided) since the readjudication of his claim in the July 
2009 SSOC.  And, again, the fact that the AMC has 
reconsidered his claim since providing all necessary VCAA 
notice in turn means the timing error in the provision of 
that notice it is ultimately inconsequential and, therefore, 
at most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.



As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA medical records, 
including the report of his July 2009 VA Compensation and 
Pension Examination (C&P Exam) specifically addressing the 
nature and etiology of his claimed condition.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Therefore, as there is no indication that any additional 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  The Board 
is also satisfied as to substantial compliance with its 
August 2007 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999). 

Since the Board is granting the Veteran's claim for service 
connection for a skin disorder - in full, there is no need 
to discuss whether there has been compliance with the notice-
and-duty-to-assist provisions of the VCAA with respect to 
this claim.  This is because even were the Board to assume, 
for the sake of argument, there has not been, this is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
This claim is being granted, regardless.

II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Right Knee Disorder

The RO originally considered and denied the Veteran's claim 
for service connection for a right knee disorder in a June 
1984 rating decision, and in a July 1985 decision the Board 
affirmed the RO's denial of this claim.  When a rating 
decision issued by the RO denying a claim is affirmed by the 
Board on appeal, the Board's decision subsumes the RO's 
denial.  See 38 C.F.R. § 20.1104.

Several years later the Veteran again filed a claim for 
service connection for a right knee disorder and, in November 
1993, the RO again denied his claim.  In June 1994 the RO 
clarified that his petition to reopen this claim was denied 
because he had not submitted new and material evidence since 
the Board's July 1985 decision previously considering and 
denying this claim.

The Veteran appealed the RO's June 1994 decision to the 
Board, and in September 1997 the Board affirmed the RO's 
denial of his petition to reopen this claim, also concluding 
there was not new and material evidence.  He did not appeal 
the Board's decision, so it is final and binding on him based 
on the evidence then of record.  38 C.F.R. § 20.1100.  

Since the Board has previously considered and denied this 
claim and the Veteran did not timely appeal the decision, the 
first inquiry is whether new and material evidence has been 
submitted to reopen this claim.  38 C.F.R. § 3.156(a).  
And irrespective of whether the RO determined there was new 
and material evidence to reopen the claim, so, too, must the 
Board make this threshold preliminary determination - before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claim on the 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

If the Board finds that new and material evidence has not 
been submitted, then its analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  See also Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.



For a petition to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The Board's September 1997 denial is the most recent final 
decision on the claim, so it marks the starting point for 
determining whether there is new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (indicating VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis 
to determine whether a claim should be reopened and 
readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the Board's September 1997 decision, new and material 
evidence would consist of competent evidence suggesting a 
link between the Veteran's current right knee condition 
and his military service.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  See also 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Since the Board's September 1997 decision, the additional 
evidence of record falls into two categories:  (1) medical 
and treatment records; and (2) lay statements and medical 
history, as dictated by the Veteran, with reference to his 
condition, including his September 2006 and June 2007 hearing 
testimony.

The additional medical and treatment records include those 
from Philadelphia Health Center #5 from May to December 2000; 
Philadelphia VA Medical Center from May 1997 to November 
2008; and additional VA treatment records from December 1978 
to July 1989.  But these additional medical records merely 
describe the Veteran's current condition, so are not material 
to the issue of service connection and are not sufficient to 
reopen his claim for service connection based on new and 
material evidence.  These current medical and treatment 
records are not material to his claim as they provide no 
evidence pertaining to any etiological relationship or causal 
link between his current right knee disorder and his military 
service.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 
(1998); Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam).

The additional lay statements include two the RO received 
from the Veteran in April and May 2003, as well as his 
hearing testimony before a local Decision Review Officer at 
the RO in September 2006 and before the undersigned Veterans 
Law Judge of the Board in June 2007.  In essence, the Veteran 
asserts in these statements and testimony that his current 
right knee disorder is attributable to an injury in service 
to this knee.  But to the extent he is merely reiterating 
arguments he made before the Board denied the petition to 
reopen his claim in September 1997, this is not new evidence.  
Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  


Moreover, where, as here, the determinative issue involves 
medical causation, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
causation generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that a 
layman is not competent to offer a diagnosis and medical 
opinion regarding causation, and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court similarly held that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."  Therefore, the Veteran's lay assertions 
relating his current right knee disorder to his injury in 
service also are not material to his claim.

So, on the whole, the Board finds that the evidence submitted 
since the Board's September 1997 decision denying the 
Veteran's petition to reopen his claim for service connection 
for a right knee disorder is not new and material; and, 
therefore, this evidence is not sufficient to warrant 
reopening his claim.  Further, inasmuch as he has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

III.  Entitlement to Service Connection for a Skin Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  



The Veteran's claim initially was for chloracne, 
specifically, and this is one of the diseases presumptively 
service connected on the basis of exposure to an 
herbicide agent (such as the dioxin in Agent Orange) while in 
Vietnam.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  But the report of his July 2009 VA C&P Exam, on 
remand, list other diagnoses instead of atopic dermatitis 
with lichen simplex chronicus, folliculitis with post-
inflammatory hyperpigmentation, and onychomycosis and tinea 
pedis.  The exam specifically ruled out chloracne.  So the 
determinative issue is whether any of the several other skin 
disorders that were diagnosed are attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran's STRs show he was treated in 
April 1967 for a pruritic (i.e., itchy) rash on his arms and 
shoulders, in March 1968 for a rash on his legs, in January 
1969 for an infected left toenail, in May 1969 for a scaly 
lesion on his left foot, and in July 1969 for small sores on 
the plantar surface of his left foot.  So he clearly had 
relevant skin symptoms while in service.

In July 1970, partly as a result of those symptoms he had 
experienced in service, the RO granted service connection for 
lichen simplex chronicus of the left ankle.  But, in that 
same decision, the RO denied service connection for any 
skin conditions of the hands and feet, as there were no then 
current symptoms involving these additional areas of the 
Veteran's body.



The report of his more recent July 2009 VA C&P Exam, however, 
confirms the Veteran currently has lichen simplex chronicus 
on both elbows and ankles, affecting approximately 5 percent 
of his entire body.  The report further provides that this 
current lichen simplex chronicus is related to the lichen 
simplex chronicus that he experienced in service.  That is, 
the lichen simplex chronicus now affects his body in places 
other than just his left ankle.

The July 2009 VA C&P Examiner further indicated "it is at 
least as likely as not" that the other skin disorders 
diagnosed during that evaluation - namely, 
the atopic dermatitis, folliculitis with post-inflammatory 
hyperpigmentation, onychomycosis, and tinea pedis are also 
related to the skin symptoms the Veteran experienced while in 
service.  The Board therefore finds that the competent 
medical evidence of record establishes the necessary linkage 
between these additional skin disorders and his military 
service, especially resolving all reasonable doubt in his 
favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Since there is no new and material evidence, the petition to 
reopen the claim for service connection for a right knee 
disorder is denied.

But service connection is granted for atopic dermatitis with 
lichen simplex chronicus (of both elbows and ankles, not just 
the left ankle), folliculitis with 
post-inflammatory hyperpigmentation, and onychomycosis and 
tinea pedis.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


